Citation Nr: 1547343	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for migraine headaches and assigned a noncompensable evaluation effective from October 31, 2006.

The Veteran had originally requested a videoconference hearing before the Board; however, he later cancelled a hearing that was scheduled in June 2012.  Thus, there is no outstanding hearing request See 38 C.F.R. § 20.704(e) (2015).

In a September 2012 decision, the Board, in relevant part, denied entitlement to an initial compensable disability rating for migraine headaches.  The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court vacated the Board's September 2012 decision with respect to this issue and granted a Joint Motion for Partial Remand and remanded the case for action consistent with a Joint Motion for Partial Remand (Joint Motion).  

In an April 2014 decision, the Board granted a 30 percent disability rating for migraine headaches.  However, the Veteran also appealed the Board's April 2014 decision to the Court.  In a December 2014 Order, the Court vacated the Board's April 2014 decision to the extent that it denied entitlement to an initial disability rating in excess of 30 percent for the service-connected migraine headaches and again remanded the issue for action consistent with a November 2014 Joint Motion.

In February 2015, the Board remanded the appeal for additional evidentiary development.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.214a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for migraine headaches.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied in this case.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

In addition, the Veteran was afforded VA examinations in December 2008, August 2012, and April 2015.  The Board finds that the VA examinations are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's lay statements, as well as on an examination.  The examiners also provided findings necessary to evaluating the disability under the rating criteria.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected migraines since he was last examined. 38 C.F.R. § 3.327(a) (2015). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Additionally, in February 2015, the Board remanded the Veteran's claim to provide him with a VA examination to ascertain the current severity of his migraines.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal


Law and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505   (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In this case, the Veteran's migraine headaches have been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that diagnostic code, a 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion." See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing." Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating. Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU. Id. at 446; see also 38 C.F.R. § 4.16  (2012).  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability.

In this case, the Veteran was afforded a VA examination in December 2008 at which time he reported experiencing four headaches per month that lasted for three hours and were located in the left frontal area.  The headaches were not associated with nausea or vomiting, but were accompanied with some photophobia.  The Veteran indicated that he was employed and worked through his headaches.  He also related that he took Naproxen for his headaches, but noted that he had not been prescribed any medications specifically for his migraines.  The VA examiner diagnosed the Veteran with migraine headaches that started on active duty and occurred four times per month.  

During an August 2012 VA examination, the Veteran complained of having had headaches ever three days, which lasted for one to two hours.  He reported having some occasional nausea and vomiting.  He stated that he continues to work and takes Tylenol (20 capsules a month).  The Veteran related that, on the weekends, his headaches caused him to lie down in a dark room for about three hours.  The August 2012 VA examiner concluded that the Veteran did not have characteristic prostrating or frequent prostrating and prolonged attacks of migraine and non-migraine headache pain.  The August 2012 VA examiner indicated that the Veteran's headaches had not impacted his ability to work as a telemarketer, which was a position that he had held for 18 years.  

Most recently, the Veteran was afforded a VA examination in April 2015 at which time the examiner indicated that the Veteran experienced headache pain with constant throbbing pain localized to one side of the head.  The headaches caused nausea and sensitivity to light.  The Veteran reported that he treated his headaches with Ibuprofen and Tylenol.  A typical migraine lasted between one and two days.  He had characteristic prostrating attacks of headache pain, on average, once per month.  The VA examiner concluded that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  In addition, the VA examiner found that the Veteran's migraine headaches did not affect his ability to work.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for migraine headaches.

The evidence of record does not show that the Veteran's migraine symptoms rise to the level of very frequent completely prostrating attacks that are productive of severe economic inadaptability.  To the contrary, the August 2012 VA examiner determined that the Veteran's headaches did not impact his ability to work.  The Veteran has also specifically acknowledged that he has been able to "work through" his headaches.  (See August 2012 VA headache examination report, pg. 26).  He has also not reported missing work (or missing work with any frequency) due to his headaches.  The April 2015 VA examiner also concluded that the Veteran's migraine headaches did not impact his ability to work.  

With regard to the frequency of the Veteran's prostrating headaches, the April 2015 VA examiner specifically determined that the Veteran did not experience very frequent and prolonged attacks of prostrating migraine headache pain.  He determined that the Veteran's prostrating headaches were limited, on average, to once per month.  The Board acknowledges that there are reports in the record that the Veteran has experienced migraine headaches more than once per month; however, the Veteran has described them as lasting only lasting one to three hours during the December 2008 and August 2012 VA examinations.  Thus, even when he reported more frequent occurrences, they were not prolonged attacks. He also indicated that he worked through the headaches, which suggests that they are not completely prostrating.

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, the VA examiners specifically considered his own reported medical history, and the Board has referred to his statements in reaching this decision.

The Board also notes that the November 2014 Joint Motion indicated that the Board's April 2014 decision erred by not considering or discussing the Court's holding in Pierce v. Principi, 18 Vet. App. 440 (2004).  Specifically, the parties to the Joint Motion noted that the Board did not address the application of and the interplay between 38 C.F.R. §§ 4.3, 4.7, and 4.21 in terms of each of the factors specified in Diagnostic Code 8100 for a 50 percent rating.  As discussed above, headaches manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating under Diagnostic Code 8100. 

However, the Board finds that the provisions of 38 C.F.R. §§ 4.3, 4.7, and 4.21 do not warrant a higher rating in this case.  The Veteran has not been shown to have the frequency or severity of headaches or the severe economic inadaptability necessary for a 50 percent evaluation.  As such, there is no reasonable doubt, and the disability picture does not more nearly approximate the criteria for a higher rating.  

It appears that the Veteran and his representative have essentially asserted that a 50 percent rating is warranted because not all elements of a higher rating need be met before that rating is assigned. 38 C.F.R. § 4.7, 4.21.  However, this provision is not applicable to diagnostic codes such as Diagnostic Code 8100 that apply successive rating criteria, where "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [i]s not met at any one level, the veteran could only be rated at the level that did not require the missing component." Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). Where that is the case, to permit a rating at the higher percentage, "where only two out of the three criteria were met, would eviscerate the need for [a lower rating percentage] since the symptoms established for either rating might be the same." Id.   (citing Camacho v. Nicholson, 21 Vet. App. 366-67 (2007)).  In contrast, in diagnostic codes that do not employ successive rating criteria, "a veteran could potentially establish all of the criteria required for [ ] a [higher] disability rating, without establishing any of the criteria for a lesser disability rating." Id.   

Based on the foregoing, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 30 percent for migraine headaches.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's headache disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints are fully considered in the assignment of the 30 percent disability rating.  Indeed, it specifically contemplates his headache symptoms and attacks.  The Veteran and his representative have not asserted that there are any symptoms that are not contemplated in the rating criteria.  Moreover, there is a higher rating available under Diagnostic Code 8100 for migraine headaches, but the Veteran's disability is not productive of such manifestations. 

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. I n this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected headache disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 30 percent for migraine headaches is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


